DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-12 and 15-22 (renumbered as claims 1-20) are allowed.
2.	Independent claims 1, 8, 10, 11, 15 and 16 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“	the configuration comprising at least one parameter relating to one or more fallback strategies for selecting access network of a second type in the event of failure to set up communication on an access network of a first type or a loss of connection	”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 (same is true for claims 8, 10, 11, 15 and 16) are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.

Note: Examiner found a prior art pertinent to applicant’s claimed invention:
Yang (US PG Pub. No. 2016/0338009) – Generally discloses the redirecting (e.g. circuit-switched fallback (CSFB)) procedure for handling a failed paging response by a UE from a first radio access technology to a second radio access technology but not explicitly the above explained feature (please see paragraphs [0042], [0051] of the prior art for example).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRINCE AKWASI. MENSAH

Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474